Citation Nr: 1758820	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-28 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 


INTRODUCTION

The Veteran had honorable active service in the United States Air Force from June 1967 to February 1971.  The Veteran died on November [REDACTED], 1984.  His only survivor is his sister, who is the appellant in this case.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to the benefits sought.  The appellant appealed the underlying decision in a Notice of Disagreement received in June 2014. 

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant filed a claim for entitlement to accrued benefits on October 10, 2013, more than one year after the Veteran's death in November 1984.
CONCLUSION OF LAW

The legal requirements for establishing entitlement to accrued benefits are not met. 38 U.S.C.A. § 5121(West 2014); 38 C.F.R. § 3.1000 (c) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to entitlement to accrued benefits, under 38 C.F.R. § 3.1000, certain eligible individuals may be paid periodic monetary benefits authorized by VA law to which a payee was entitled-and which are due and unpaid-at the time of his or her death under existing ratings or based on evidence in the file or constructively of record at the time of his or her death.  See 38 U.S.C.A. § 5121 (a).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121 (c).

In the present case, the Veteran passed away on November [REDACTED], 1984.  The record reflects, and the appellant does not dispute that her original claim for accrued benefits was submitted over one year following the Veteran's death.  Her accrued benefits claim dated October 3, 2013, was received by the AOJ on October 10, 2013.  

In an April 2017 VA Form 646, the appellant's representative argued that there should be an exception to 38 C.F.R. § 3.1000.  The Board, however, finds that this argument, that the Veteran's sister is entitled to accrued benefits as the Veteran's only remaining survivor does not need to be addressed, as the claim was filed over one year after the Veteran's death. 

Therefore, as the application for accrued benefits was filed over one year after the Veteran's death, this claim must be denied as a matter of law and the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board does not in any way wish to diminish the Veteran's honorable military service.  Nevertheless, the Board is without discretion to grant this appeal on an equitable basis and must instead observe the limits on its authority set forth by law.  See 38 U.S.C.A. § 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Finally, where, as here, the law, and not the facts, are dispositive, a discussion of VA's duties to notify and assist is not required as any breach of those requirements would not alter the outcome of the appeal.


ORDER

Entitlement to accrued benefits is denied. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


